PER CURIAM.
Appellant seeks reversal of an order of the Chancellor with reference to support money to be paid to the appellee in a divorce proceeding.
The order under attack is affirmed but without prejudice to the appellant to reapply to the Chancellor for further modification of the alimony award as the exigencies of his situation might require, particularly with reference to the effect *691of his physical disability resulting from injuries suffered in an automobile collision, as well as any other factors, adversely affecting appellant’s earning capacity, or showing appellee’s lack of need for support.
TERRELL, C. J., and HOBSON, ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.